Citation Nr: 1455369	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-24 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to posttraumatic stress disorder (PTSD) and/or irritable bowel syndrome.   

2.  Entitlement to service connection for a disability manifested by diarrhea.  

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for restless leg syndrome, to include as due to exposure to herbicides.  

5.  Entitlement to service connection for a disability manifested by numbness and tingling of the hands, to include as due to exposure to herbicides.  

6.  Entitlement to service connection for a disability manifested by numbness and tingling of the feet, to include as due to exposure to herbicides. 

7.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.  

REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for restless leg syndrome, GERD, and chronic diarrhea, and a June 2012 rating decision issued by the same RO that denied service connection for hypertension and disabilities manifested by numbness and tingling of the hands and feet, and granted service connection for bilateral hearing loss with an initial 20 percent rating, effective May 23, 2011.  Thereafter, the Veteran perfected an appeal as to the denial of such service connection claims and the propriety of the initial rating assigned for his bilateral hearing loss.    

In July 2013, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA and VBMS files reveal that, with the exception of a copy of the transcript from the July 2013 Board hearing, a copy of which has been physically added to the paper claims file, and the Veteran's records from the Social Security Administration (SSA), they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   

While the AOJ has not yet had an opportunity to consider the Veteran's SSA records in connection with the matters on appeal, as the Board herein grants service connection for his claimed disability manifested by diarrhea and remands the remaining issues, there is no prejudice to him in the Board proceeding with such actions at this time.

The claim for service connection for a disability manifested by diarrhea is addressed in the decision below.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has submitted competent sworn testimony, corroborated by sworn testimony from his spouse, attesting to suffering from diarrhea from service to the present time, and the record includes an uncontradicted medical opinion linking current irritable bowel syndrome to his military service.  

2.  Resolving all doubt in his favor, the Veteran's irritable bowel syndrome is etiologically related to military service.


CONCLUSION OF LAW

The criteria for service connection for irritable bowel syndrome are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for irritable bowel syndrome herein is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the gastrointestinal disability at issue is not considered a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is inapplicable and need not be considered further.   

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Summarizing the pertinent evidence with the above criteria in mind, while the service treatment reports do not reflect any complaints of diarrhea or other gastrointestinal disability, the Veteran testified at the July 2013 hearing that he began suffering from diarrhea during service, specifically approximately 6 to 7 months after arriving in Vietnam, and that he has had continual problems with diarrhea thereafter to the present time.  Sworn testimony supporting the Veteran's assertions as to problems with diarrhea for many years was presented by the Veteran's spouse at hearing.  

Moreover, in July 2012, a private physician, Dr. Ellis, noted that the Veteran served as a cook in Vietnam and, while there, developed irritability of the gastrointestinal tract.  He would have a lot of fullness in the upper and lower abdomen with episodes of diarrhea several times a day for several days a week.  It was further observed that, upon his return to Fort Polk, the Veteran began taking over-the-counter medications.  Dr. Ellis further noted that the Veteran continued to have severe difficulty with his abdomen with a lot of bloating, fullness, intermittent weight changes of a few pounds and water diarrhea several times a day, which would last several days to weeks, and then there would be episodes of several days where there was no diarrhea.  It was noted that the Veteran reported that a February 2011 colonoscopy revealed either an inflammatory bowel disease or irritable bowel syndrome.

Dr. Ellis concluded that, while the Veteran was in service, he developed irritable bowel, diarrhea, bloating, and constant gastrointestinal tract sensations that have continued all of his life since service and have not improved.  He further observed that the Veteran had no problems until he was in Vietnam, which was indicative that the obvious exposures in Vietnam of a change in diet, infections, stress, and/or PTSD contributed to and caused his irritable bowel syndrome and subsequent inflammatory bowel syndrome.  There is no competent evidence contradicting this positive opinion.

Applying the pertinent legal criteria to the facts set forth above, the Veteran and his spouse, as lay persons, are competent to describe the occurrence of diarrhea from service to the present time.  Charles, Kahana, supra.  As these statements were made under oath, and there is otherwise no reason to question their veracity, the undersigned finds these statements to be credible for the purposes of this decision.  Therefore, in light of the uncontradicted July 2012 medical opinion linking a disability, irritable bowel syndrome, that has a symptom complex that includes diarrhea, to service, the Board resolves all doubt in favor of the Veteran and finds that service connection for irritable bowel syndrome is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for irritable bowel syndrome is granted. 

REMAND


Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the remaining claims on appeal and that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Given testimony asserting that the Veteran's service-connected PTSD and irritable bowel syndrome have either aggravated or caused GERD, the Veteran should be provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of such claim.  In this regard, while a July 2011 letter advised the Veteran of the evidence and information necessary to substantiate a claim for service connection on a direct basis, he has not been afforded VCAA notice regarding secondary service connection.

Also with respect to the claim for service connection for GERD, the Veteran has not been afforded a VA examination addressing this claim.  As such, and in light of the testimony with respect to the relationship between GERD and PTSD and irritable bowel syndrome, as well as Dr. Ellis's July 2012 opinion that appears to suggest that the Veteran's constant irritable bowel, cramping, and hyperperistalsis in his abdomen caused increased pressure on the esophageal junction resulting in initial gastroesophageal reflux, which in turn causes stricture of the esophagus, the Veteran should be afforded a VA examination that includes, in addition to an opinion as to whether the Veteran has GERD that is etiologically related to service, an opinion as to whether such disability is caused or aggravated by the service-connected PTSD or irritable bowel syndrome.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159 § (c)(4).

With respect to the claim for service connection for hypertension, while the Veteran was afforded a VA examination addressing this claim in October 2011, with an addendum to the effect that hypertension was not aggravated by service, this opinion does not reflect the proper standard of review pertinent to service connection claims based on aggravation when the condition at issue, as is the case here, is not "noted" when the Veteran is examined at service entrance.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  Therefore, the AOJ should arrange for another addendum opinion addressing the claim for service connection for hypertension from, if possible, the VA physician who conducted the October 2011 VA examination, that is in accordance with the proper standard of review.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes). 

The Veteran has also not been afforded a VA examination specifically addressing his claims for service connection for restless leg syndrome and disabilities manifested by numbness and tingling of the hands and feet, to include as due to exposure to herbicides.  As service in the Republic of Vietnam from August 1968 to August 1969 is documented, in-service exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the AOJ should afford the Veteran a VA examination includes an opinion as to whether any current disability manifested by restless leg syndrome and/or numbness and tingling of the hands or feet currently is etiologically related to service, to include the presumed exposure to herbicides therein.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159 § (c)(4); McLendon, supra.  

As for the claim for an increased rating for bilateral hearing loss, the Board notes that the Veteran was last afforded a VA audiometric examination to assess the severity of his hearing loss over there years ago in September 2011, and the Veteran and his spouse testified that his hearing has worsened since this examination.  Given the time that has elapsed since the Veteran was last afforded a VA audiometric examination and the assertions as to worsening hearing, the Veteran should also be afforded a VA audiometric examination so as to determine the current severity of his service-connected bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Also, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims being remanded that that have not been obtained.  In this regard, at his hearing, the Veteran testified to receiving private treatment from Drs. Newson, Ivory, and Acox, and VA treatment at the facilities located in Fort Sill, Oklahoma City, and Lawton, Oklahoma.  Thereafter, all identified records should be obtained.  Finally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include the SSA records contained in VBMS.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for GERD as secondary to his service-connected PTSD and/or irritable bowel syndrome.  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims that are being remanded, to include those from Drs. Newson, Ivory, and Acox, and from the VA facilities located in Fort Sill, Oklahoma City, and Lawton.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the etiology of the Veteran's GERD or related gastrointestinal disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted, and opinions as follows are requested: 

(A) Is it at least as likely as not that GERD or related gastrointestinal disorder is related to the Veteran's active military service? 

(B) Is it at least as likely as not that GERD or related gastrointestinal disorder is caused OR aggravated (increased in severity) by the Veteran's service-connected PTSD and/or irritable bowel syndrome?  In offering such opinion, the examiner should consider Dr. Ellis's July 2012 opinion that appears to suggest that the Veteran's constant irritable bowel, cramping, and hyperperistalsis in his abdomen caused increased pressure on the esophageal junction resulting in initial gastroesophageal reflux, which in turn causes stricture of the esophagus.

If the opinion is that any such disability is aggravated by a service-connected disability, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated.

The clinician should consider all pertinent lay assertions and provide supporting rationale for each opinion expressed, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

4.  Also after all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the etiology of any current disability manifested by restless leg syndrome and/or numbness and tingling of the hands and feet.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  An opinion as follows is requested: 

(A)  The examiner should identify whether the Veteran has current diagnoses of restless leg syndrome, a disability manifested by numbness and tingling of the hands, and a disability manifested by numbness and tingling of the feet.  If the examiner finds that the Veteran does not have current diagnoses, he or she should reconcile such a finding with the Veteran's claimed symptoms.

(B)  Is at least as likely as not that the Veteran has a current disability manifested by restless leg syndrome or numbness or tingling of the hands or feet that is related to the Veteran's active military service, to include the presumed exposure to herbicides therein? 

The clinician should consider all pertinent lay assertions and provide supporting rationale for the opinion expressed, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

5.  After all outstanding records have been associated with the claims file, the AOJ should obtain an addendum opinion from, if possible, the VA physician who conducted the October 2011 VA examination addressing the Veteran's claim for service connection for hypertension.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the physician, and the physician is asked to address the following: 

(A) Did hypertension clearly and unmistakably pre-exist service? 

(1) If so, is there clear and unmistakable evidence that such hypertension did not undergo an increase in its underlying pathology, i.e., was not aggravated, during service?

(2) If there was an increase in severity of the Veteran's hypertension during service, was that increase clearly and unmistakably due to the natural progress of the disease?

(B) If not, is it at least as likely as not that the Veteran's hypertension is otherwise related service?

In offering the opinions, the physician must consider the full record, to include the Veteran's lay statements regarding the incurrence of hypertension and the continuity of symptomatology.  The rationale for any opinion offered should be provided.   

6.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss. The paper and electronic claims files must be made available for review of the Veteran's pertinent medical history.

The examiner should conduct audiometric testing and report the resulting auditory thresholds, in decibels, for the frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to obtain speech recognition scores.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

All opinions provided should be supported by a clear rationale.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims that have been remanded should be readjudicated based on the entirety of the evidence, to include the SSA records contained in VBMS.  If any claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


